Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 05/27/2021.
3.	Claims 1-2, 4-8, 11-19 and 21-24 (claims 22-24 are newly added) are currently pending in this Office action.  This action is made Final.

Claim Objections
4.	Claims 15 and 16 are objected to because of the following informalities:  
Regarding claim 15, this claim recites the phrase “requested by the and each” (i.e., line 14) which apparently is a typographical error.
	Regarding claim 16, this claim recites the phrase “one or more the one or more search terms” (i.e., lines 4-5) which appears to a typographical error.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-8, 11-15 and 17-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0296463 (hereinafter Suslov) in view of U.S. 2012/0159543 (hereinafter Jin).

Regarding claim 1, Suslov discloses a method comprising:
receiving, by a computing device, a search query comprising one or more keywords ([0088 and 0092]; receiving a search request with the search criterion);
determining, based on the search query, first relevance value information (i.e., a numeric score from the weighting algorithm) for each content item of the plurality of content items that indicates a relevance of the one or more keyword to one or more words or phrases in a title of each content item ([0093 and 0100-0101]; receiving the phrase “New York” as the search criterion, the system may search a database for content items that include the phrase “New York” in their title, in their description, and/or in other fields); 
determining, for each content item of the plurality of content items, second relevance value information that is based on one or more results of one or more search queries for each keyword of the one or more keywords ([0101-0102]; a baseline numerical score to each search result based on the extent to which the particular search result’s corresponding content item matches the user’s search criterion);
displaying the ranked search results).  
Suslov does not explicitly disclose the features of determining second relevance value information that is based on one or more results of one or more prior search queries for each keyword of the one or more keywords; determining, based on a weighted average of the first relevance value information and the second relevance value information, the third relevance value information for each content item of the plurality of content items; and causing, based on the third relevance value information, output, to a user device, of at least a portion of the plurality of content items.  However, Jin discloses the features of assigning a relative weighting value to each of the scores that is assigned to each of the key words; and specifying the relative weighting value to a popularity, to time, and/or to user habits/preferences.  Jin further discloses that the total score may be determined based on the scores and the weighting factors, and the ranked list are displayed ([0052 and 0068-0069]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Jin in the system of Suslov in view of the desire to enhance the content recommendation system by utilizing the weighting scheme resulting in improving the efficiency of providing focused and accurate content recommendations to users.

Regarding claim 2, Suslov in view of Jin discloses the method wherein the portion of the plurality of content items comprises two or more content items of the plurality of content items, and wherein the two or more content items are ordered (i.e., the ranking scheme) based on the third relevance value information (Suslov: [0101]) and (Jin: [0069]).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

the re-ranking scheme), based on the information identifying the user associated with the search query, the third relevance value information for each content item of the plurality of content items (Suslov: [0101]) and (Jin: [0069]).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claims 5, 12 and 17, Soslov in view of Jin discloses the method further comprising determining a popularity of one or more content items of the plurality of content items, wherein the third relevance value information of the one or more content items is adjusted based on the determined popularity of the one or more content items such that content items of the one or more content items having a higher determined popularity have a higher third relevance value information (Suslov: [0101]) and (Jin: [0052 and 0069]).  Therefore, the limitations of claims 5, 12 and 17 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claims 6, 13 and 18, Suslov in view of Jin discloses the method wherein determining the popularity of the one or more content items is based on one or more factors, and wherein the one or more factors comprise one or more of search queries for the one or more content items within a predetermined time period, whether or not the one or more content items are new, or popularity data (i.e., the popularity attribute) associated with content items related to the one or more content items (Suslov: [0041]) and (Jin: [0044. 0048 and 0052]).  Therefore, the limitations of claims 6, 13 and 18 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claims 7, 14 and 19, Suslov in view of Jin discloses the method wherein popularity is determined using a weighted average of the one or more factors (Suslov: [0041]) and (Jin: [0068-0069]).  Therefore, the limitations of claims 7, 14 and 19 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

	Regarding claim 8, Suslov discloses a method comprising:
receiving, by a computing device, a search query comprising a search term and information identifying a user ([0088 and 0092-0093]; receiving a search request with the search criterion along with the validated user’s device information);
determining, based on the information identifying the user, a plurality of previous search queries requested by the user that include the search term of the search query ([0065-0066]; user profile information storing the assigned rank preferences done by the user) and ;
determining, based on the relevance value information and the search term, one or more content items of a plurality of content items ([0101-0102]; a baseline numerical score to each search result based on the extent to which the particular search result’s corresponding content item matches the user’s search criterion); and causing an output that indicates at least a portion of the one more content items ([0108]; displaying the ranked search results).  
Suslove does not explicitly disclose the feature of determining, based on the plurality of previous search queries requested by the user, each content item selected by the user for each previous search query of the plurality of previous search queries; determining, based on a quantity of times that each content item was selected by the user in one or more of the plurality of previous search queries, for the user, that include the search term, relevance value information 

Regarding claim 11, Suslov in view of Jin discloses the method further comprising:
determining, based on the plurality of previous search queries requested by the user that includes the search term and; and adjusting the relevance value information for each content item (Suslov: [0100-0101]) and (Jin: [0052-0053]).  Although the references do not explicitly disclose a plurality of previous search queries requested by the user that do not include the search term, a number of unique content items selected by the user; and adjusting, based on the number of unique content items selected by the user in the plurality of previous search queries, the relevance value information for each content item, the specific type of information utilized for searching, and weighting the relevance value would have been obvious for one with ordinary skill in the art in view of meeting different design requirement and achieving the particular desired performance.

receiving, from a user device, a search query comprising one or more keywords and information associated with a user of the user device ([0088 and 0092-0093]; receiving a search request with the search criterion along with the validated user’s device information);
determining, based on a comparison of the one or more search terms to one or more words of a title for each item of a plurality of content items, one or more search results, wherein each search result comprises a content item of the plurality of content items and associated relevance value information that indicates a relevance of the one or more search items to the title of the associated content item; altering, based on the information associated with the user ([0093 and 0100-0101]; receiving the phrase “New York” as the search criterion, the system may search a database for content items that include the phrase “New York” in their title, in their description, and/or in other fields; and adjusting, like increasing or decreasing the numerical score as dictated by the user profile); and sending, to the user device, the one or more search results ([0108]; displaying the ranked search results).
Suslov does not explicitly disclose the features of determining, based on the information associated with the user, a plurality of prior search queries requested by the user and each content item previously selected by the user from each search result of each prior search query of the plurality of prior search queries; determining, based on the plurality of prior search results requested by the and each content item previously selected by the user, the associated relevance value information of the associated content items of at least one of the one or more search results; and sending, to the user device, the one or more search results, wherein the one or more search results are organized based on the associated altered relevance value information.  

Regarding claim 21, Suslov in view of Jin discloses the method wherein the search query further comprises information identifying a user associated with the search query, and wherein the method further comprises:
determining, based on prior search results associated with the user, personalization information for the user; and altering, based on the personalization information, the third relevance value information of at least one content item of the plurality of content items (Suslov: [0041 and  0101]) and (Jin:[0068-0069]).  Therefore, the limitations of claim 21 are rejected in the analysis of claim 15, and the claim is rejected on that basis.


determining one or more first prior search results for each first prior search query of the one or more prior search queries comprising a first keyword of the one or more keywords; and determining one or more second prior search results for each second prior search query of the one or more prior search queries comprising a second keyword of the at least one keyword (Suslov: [0093 and 0101]) and (Jin: [0044-0045]).  Therefore, the limitations of claim 22 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 23, Suslov in view of Jin discloses the method further comprising:
determining, for each first prior search query, a selected content item form the one or more first prior search results, and determining, for each second prior search query, a selected content item from the one or more second prior search results; wherein the second relevance value is determined based on the selected content item for one or more of the first prior search queries and the selected content item for one or more of the second prior search queries (Suslov: [0093 and 0101-0102]) and (Jin: [0052-0053]).  Therefore, the limitations of claim 23 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 24, Suslov in view of Jin discloses the method wherein determining second relevance value information for each content item comprises:
determining one or more prior search results for each prior search query of the one or more prior search queries comprising a first keyword of the one or more keywords; and determining, for each prior search query, a selected content item from the one or more prior .

Allowable Subject Matter
8.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the prior art fails to disclose or make obvious a method comprising, in addition to the other recited features of the claim, the feature of wherein the plurality of prior search queries indicates a quantity of the plurality of prior search queries that the user has submitted comprising one or more the one or more search terms, and a total quantity of the plurality of prior search queries that the user has submitted in the manner recited in claim 16.

Response to Arguments
9.	Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161